Case: 14-14900   Date Filed: 07/16/2015   Page: 1 of 8


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-14900
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:13-cv-23489-MGC

ANDRE MIMS,

                                                           Petitioner-Appellant,

                                   versus

WARDEN, F.C.I. MIAMI,
UNITED STATES OF AMERICA,

                                                       Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 16, 2015)

Before TJOFLAT, WILSON, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 14-14900      Date Filed: 07/16/2015   Page: 2 of 8


      Petitioner, Andre Mims, a federal prisoner proceeding pro se, appeals the

district court’s dismissal of his petition for habeas corpus filed pursuant to 28

U.S.C. § 2241. The district court construed the filing as an unauthorized,

successive § 2255 petition, and concluded that it did not have jurisdiction to grant

the relief Petitioner requested. After careful review, we affirm.

                                   I. Background

      This case has a long procedural history, beginning nearly twenty years ago

in the Southern District of Florida. In August 1997, a grand jury indicted

Petitioner for one count of robbery and one count of attempted robbery in violation

of 18 U.S.C. § 1951(a) (Counts 1 and 4), two counts of using a firearm in

furtherance of both robberies in violation of 18 U.S.C. § 924(c) (Counts 2 and 5),

and two counts of being a felon in possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1) (Counts 3 and 6). The indictment was based on evidence that in May

1997, Petitioner and an accomplice used a firearm in an attempt to rob Levinson’s

Jewelry Store in Plantation, Florida, but fled before taking any jewelry. Then in

June 1997, Petitioner and an accomplice used a firearm to rob Samuel Harold

Jewelers in Palm Beach, Florida, stealing jewelry valued at $1,896,341.

      Following a two-day trial, the jury found Petitioner guilty on all six counts.

The district court sentenced Petitioner to concurrent terms of 110 months for

Counts 1, 3, 4, and 6, a consecutive 60-month term for Count 2, and a consecutive


                                           2
              Case: 14-14900     Date Filed: 07/16/2015    Page: 3 of 8


240-month term for Count 5, for a total sentence of 410 months. The 110-month

portion of the sentence reflected a five-level enhancement pursuant to the loss

amount provision of USSG § 2B3.1(b)(7)(F). With respect to the sentence

imposed on Counts 2 and 5, at the time of Petitioner’s crimes § 924(c)(1)(C)

required a consecutive five-year minimum sentence for a first offense and a

consecutive twenty-year minimum sentence for a second or subsequent offense.

      On direct appeal, Petitioner cited numerous errors purportedly made by the

district court during his trial. However, Petitioner did not challenge his sentence.

This Court affirmed Petitioner’s conviction and sentence in a summary opinion

issued in February 2004.

      Petitioner filed a § 2255 petition for habeas relief in March 2005. In support

of his § 2255 petition, Petitioner asserted several ineffective assistance of counsel

claims, and he also argued that the district court had violated his due process rights

by excluding him from sidebar conversations. However, Petitioner still did not

raise any sentencing issues. The district court held an evidentiary hearing on the

claims presented, and subsequently adopted a magistrate judge’s report and

recommendation (“R&R”) denying the § 2255 petition. The district court and this

Court denied a certificate of appealability (“COA”).

      Petitioner subsequently filed the § 2241 petition that is at issue in this




                                           3
                 Case: 14-14900        Date Filed: 07/16/2015        Page: 4 of 8


appeal. 1 In support of the petition, Petitioner argued that his sentence violated the

principles established in Alleyne v. United States, 570 U.S. __, 133 S. Ct. 2151

(2013), because of enhancements based on facts that were not proven to the jury

beyond a reasonable doubt. Specifically, Petitioner argued that the district court

(1) erroneously found that he was subject to an enhanced 20-year mandatory

sentence under 18 U.S.C. § 924(c) because a jury did not find beyond a reasonable

doubt that the crime charged in Count 5 was a “second or subsequent” offense, and

(2) improperly applied an enhancement based on the court’s, rather than the jury’s,

determination of the loss amount in the completed robbery.

       The magistrate judge issued an R&R recommending that Petitioner’s § 2241

motion be dismissed for lack of jurisdiction because it was, in reality, an

unauthorized, successive § 2255 petition. The R&R noted that Petitioner had

previously filed an unsuccessful § 2255 petition, and that he had not sought or

obtained approval from this Court before filing a second petition. The R&R

explained further that Petitioner did not qualify for relief under the “savings

clause” of § 2255(e) because Alleyne does not apply retroactively to cases on

collateral review. The district court adopted the R&R and dismissed Petitioner’s
       1
         In the interim, Petitioner also filed a motion asking the district court to reconsider and
vacate his sentence under Federal Rule of Civil Procedure 60(d)(3) and a motion to compel the
Government to seek a reduction of his sentence pursuant to Federal Rule of Criminal Procedure
35. The district court summarily denied both motions. This Court affirmed the denial of the
Rule 60(d)(3) motion, and dismissed the appeal of the district court’s order on the Rule 35
motion as untimely.


                                                 4
               Case: 14-14900      Date Filed: 07/16/2015     Page: 5 of 8


§ 2241 petition for lack of jurisdiction.

                                     II. Discussion

A.    Standard of Review

      Whether the district court had jurisdiction to consider the merits of

Petitioner’s § 2241 petition is a question of law that we review de novo. Williams

v. Warden, Fed. Bureau of Prisons, 713 F.3d 1332, 1337 (11th Cir. 2013). The

jurisdictional question is a threshold issue, and we cannot reach the merits of

Petitioner’s petition unless the district court had jurisdiction to entertain it. Id. at

1338 (holding that § 2255(e) imposes a jurisdictional limit on § 2241 petitions).

B.    Availability of Habeas Relief under §§ 2241 and 2255

      Ordinarily, a federal prisoner may only collaterally attack his final

conviction and sentence through a § 2255 habeas petition. Bryant v. Warden, FCC

Coleman-Medium, 738 F.3d 1253, 1256 (11th Cir. 2013). Petitioner seeks relief on

the ground that his sentence is unconstitutional in light of Alleyne. His habeas

claim is thus expressly covered by and generally must be asserted under § 2255(a),

which authorizes a motion to “vacate, set aside or correct” a sentence that a federal

prisoner claims is unconstitutional or illegal. 28 U.S.C. § 2255(a). See also

Antonelli v. Warden, U.S.P. Atlanta, 542 F.3d 1348, 1352 n. 1 (11th Cir. 2008) (“A

prisoner in custody pursuant to a federal court judgment may proceed under § 2241

only when he raises claims outside the scope of § 2255(a).”)


                                            5
               Case: 14-14900     Date Filed: 07/16/2015    Page: 6 of 8


      As noted, Petitioner has previously filed an unsuccessful § 2255 petition.

The district court may only consider a second or successive § 2255 petition by

Petitioner if the petition has been certified by this Court to contain: (1) newly

discovered evidence sufficient to establish by clear and convincing evidence that

no reasonable factfinder would have found Petitioner guilty, or (2) a new rule of

constitutional law, made retroactive to cases on collateral review by the Supreme

Court, that was previously unavailable. See 28 U.S.C. § 2255(h). We have not

certified this case as appropriate for review under either prong of § 2255(h). Relief

under § 2255(a) is thus unavailable here. See Gilbert v. United States, 640 F.3d
1293, 1311 (11th Cir. 2011) (en banc) (“The statutory bar against second or

successive motions is one of the most important AEDPA safeguards for finality of

judgment.”).

      Petitioner argues that habeas relief is nevertheless available to him via a

§ 2241 petition that falls within the “savings clause” of § 2255(e). The savings

clause permits a prisoner to file a § 2241 petition where the remedy provided by

§ 2255 is “inadequate or ineffective to test the legality of [the prisoner’s]

detention.” 28 U.S.C. § 2255(e); see also Bryant, 738 F.3d at 1256. As applied to

sentencing claims such as Petitioner’s, this Court has interpreted the “inadequate or

ineffective” language to permit a § 2241 petition when: (1) throughout sentencing,

direct appeal, and the first § 2255 proceeding, Circuit precedent specifically


                                           6
              Case: 14-14900      Date Filed: 07/16/2015   Page: 7 of 8


addressed and squarely foreclosed the claim raised in the § 2241 petition; (2)

subsequent to the first § 2255 proceeding, a Supreme Court decision overturned the

Circuit precedent that had squarely foreclosed the claim; (3) the new rule

announced by the Supreme Court applies retroactively on collateral review; (4) as

a result of the new rule being retroactive, the petitioner’s current sentence exceeds

the statutory maximum authorized by Congress; and (5) the savings clause of

§ 2255(e) reaches the petitioner’s claim. Id. at 1274.

      By application of binding Circuit authority, Petitioner’s claim does not meet

the third requirement set forth above. See Jeanty v. Warden, FCI-Miami, 757 F.3d
1283, 1285 (11th Cir. 2014). In Jeanty, this Court held that the new rule

announced in Alleyne does not apply retroactively on collateral review. Id. As we

explained in Jeanty:

      First, neither Alleyne itself nor any later Supreme Court decision holds
      that Alleyne is retroactive. Second, the Alleyne Court explained that
      its holding was an application of the rule established in Apprendi v.
      New Jersey, and we have repeatedly held that Apprendi’s rule does
      not apply retroactively on collateral review. If Apprendi’s rule is not
      retroactive on collateral review, then neither is a decision applying its
      rule. Finally, every one of our sister circuits to consider the issue in a
      published decision has concluded that Alleyne is not retroactively
      applicable on collateral review.

Id. at 1285-86 (internal citations omitted).

      Because Alleyne does not apply retroactively, Petitioner does not meet the

criteria for seeking relief under § 2241 via the savings clause of § 2255(e). The


                                           7
               Case: 14-14900      Date Filed: 07/16/2015     Page: 8 of 8


district court thus properly construed Petitioner’s motion for relief under § 2241 as

an unauthorized, successive § 2255 petition, and correctly concluded that it lacked

jurisdiction to grant the relief requested in the petition.

                                    III. Conclusion

      For the reasons discussed above, the district court’s decision to dismiss

Petitioner’s § 2241 petition is AFFIRMED.




                                            8